DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more. 
The independent claims 1, 8 and 15 recite the steps of
receiving, from a point of sale terminal, an authorization request message for the transaction comprising an account identifier data string and an issuer identifier data string, the account identifier data string identifying an account used to conduct the transaction but not including information identifying an issuer for the account, and the issuer identifier data string being separate from the account identifier data string and identifying the issuer for the account (i.e. receiving financial data in a specific format); 
determining the issuer for the account based on the issuer identifier data string (i.e. reviewing the data to identify and match a recognized portion for subsequent processing (e.g. a “BIN)); and 
routing the authorization request message to the issuer using the issuer identifier data string (i.e. effecting a financial transaction accordingly).  

This combination of limitations, as drafted, is a process that, under its broadest reasonable interpretation, is directed to certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting “a processor,”, nothing in the claimed elements preclude the steps to process a transaction from practical human organization. For example, but for the “a processor” language, “receiving”, “determining” and “routing” in the context of the claims encompass the user manually formatting the data and processing the transaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by human activity that contributes to commercial interaction but for the recitation of generic computer components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the receiving, determining and routing steps. The processor in these steps is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of ranking information based on a determined amount of use), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 1, 8 and 15 are not patent eligible.
Claims 2-7, 9-14 and 16-20 are dependent on independent claims 1, 8 and 15, and include ail the limitations of independent claims. Therefore these claims recite the same abstract idea with the additional limitations of defining/describing the presentation form of the data (e.g. “string of numeric or alphanumeric, embedded chip, chip memory location and magnetic strip fields), limitations which are either non-functional descriptive material  or drawn to extra-solution activity that does not meaningfully limit the claim in the patentability analysis; and do not recite technology that performs outside their intended function (e.g. a point of sale terminal for receiving transaction information, “credit card, debit card or smart card” for facilitation a transaction).
Claims 1-20 are not patent eligible.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-3, 8-10 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fisher et al. (US 2003/0126094), herein “Fisher”.

Referring to Claims 1, 8 and 15, reciting an apparatus, method and a non-transitory computer-readable medium respectively, directed to the same limitations,  Fisher teaches:  
an electronic processor (Fig. 4, elm. 122), programmed to execute a set of instructions which, when executed by the processor, cause the apparatus to process the transaction by:
receiving, from a point of sale terminal, an authorization request message for the transaction comprising an account identifier data string and an issuer identifier data string, the account identifier data string identifying an account used to conduct the transaction but not including information identifying an issuer for the account, and the issuer identifier data string being separate from the account identifier data string and identifying the issuer for the account (¶0030: Since the proxy credit card number is syntactically identical with a standard credit card number the merchant processes it as a proposed payment in the customary manner, wherein it is converted to a standard inter-bank protocol such as ISO 8583. Based on the routing information embedded in the credit card number, the Acquiring bank sends along an authorization request for the proposed payment to what it believes to be the card's issuing bank but what is actually the PDPS's Payment Processor. The Payment Processor routes the request to the PDPS, which comprises functionality for processing the request in the standard inter-bank protocol. The PDPS queries the database to obtain the valid account numbers and payer preferences associated with the proxy account number and verifies whether the persistent channel is available. The PDPS uses its software functionality to compare the proposed payment to the preferences found in the database); 
determining the issuer for the account based on the issuer identifier data string (¶0024: A payer is assigned a proxy account number which is syntactically identical with a standard credit card number, so it is indistinguishable from a real card number to the merchant. The proxy account number includes routing information which causes it to be directed to a Payment Processor which is a financial institution which is part of the inter-bank payment network and serves as the PDPS's gateway to the payment network; and ¶0031: If the payment is verified, the PDPS prepares one or more requests according to the standard inter-bank protocol as determined by the payer's instructions, for approval by the issuing banks of the valid accounts. These requests contain the actual valid account numbers and payer data taken from the database. The requests are forwarded to the Payment Processor who forwards them to the accounts' issuing bank for processing. If the transaction is approved the response containing the approval code is forwarded to the Payment Processor. The Payment Processor passes the response to the PDPS which places it in correct form to meet the expectations of the merchant's Acquiring bank and returns it to the Payment Processor. The Payment Processor forwards a proper response to the merchant's Acquiring bank); and 
routing the authorization request message to the issuer using the issuer identifier data string (¶0031: Ibid).  

Referring to Claims 2, 3, 9, 10, 16 and 17, Fisher teaches Claims 1, 8 and 15  respectively, Fisher further teaching wherein the account identifier data string is a payment account identifier data string comprising a string of numeric or alphanumeric data (¶0174: Each ISO 8583 message is internally ordered by message header, message type, bitmap(s), and data fields, as shown in the table below. The same format applies to both request and response messages.2 ISO 8583 message order Message Attribute (a = alpha, Field n = numeric, b = binary) Comments Header an20 Alphanumeric characters Type n4 Numeric characters Bitmap - b64 8 bytes. 0 or 1 value for each bit primary indicates presence of the associated data field); and wherein the string of numeric or alphanumeric data corresponds to a payment account number or payment device identifier associated with a credit card, debit card, or smart card (¶0030: The PDPS queries the database to obtain the valid account numbers and payer preferences associated with the proxy account number and verifies whether the persistent channel is available).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4, 6, 11, 13, and 18,  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisher; in view of Patterson  (US 2009/0076938), herein “Patterson”.

Referring to Claims 4, 6, 11, 13 and 18, Fisher teaches Claims 1, 8 and 15  respectively, and while Fisher teaches “processing payments from financial accounts, particularly credit and debit card accounts” which supports physical presentation of payment forms (¶0041: The method supports the multiple channels a payer will typically utilize for purchases. For example, mail order purchases initiated via phone, in store purchases with a physical purchase card, and Internet purchases), Fisher is silent to  wherein the account identifier data string and issuer identifier data string are encoded in an embedded chip of a payment device; or  wherein the account identifier data string and issuer identifier data string are encoded in a magnetic stripe of a payment device; and wherein the account identifier data string is encoded in a first data track of the magnetic stripe of the payment device and the issuer identifier data string is encoded in a second data track of the magnetic stripe of the payment device
Patterson however discloses in a more recent model for a presenting derived account identifiers from a variety of portable consumer devices, these recited embodiments of both “embedded chip” and “magnetic strip” supplying both account and issuer identifiers (Fig. 3, and ¶0039: An exemplary portable consumer device 32' in the form of a phone may comprise a computer readable medium and a body as shown in FIG. 2. (FIG. 2 shows a number of components, and the portable consumer devices according to embodiments of the invention may comprise any suitable combination or subset of such components.) The computer readable medium 32(b) may be present within the body 32(h), or may be detachable from it. The body 32(h) may be in the form a plastic substrate, housing, or other structure. The computer readable medium 32(b) may be a memory that stores data and may be in any suitable form including a magnetic stripe, a memory chip, etc. The memory preferably stores information such as financial information, transit information (e.g., as in a subway or train pass), access information (e.g., as in access badges), etc. Financial information may include information such as bank account information, bank identification number (BIN), credit or debit card number information, account balance information, expiration date, consumer information such as name, date of birth, etc. Any of this information may be transmitted by the portable consumer device 32').
One of ordinary skill in the art would find it obvious to utilize updated  technologies for communicating financial data to POS devices to accommodate a variety of POS configurations and provide added security.


Double Patenting
Claims 5, 7, 12, 14, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9245267; and claims 1 and 6 of US Patent No. 10373133.   Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the separation of bank identification and account identification on a payment device.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        
/ARIEL J YU/Primary Examiner, Art Unit 3687